DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 was filed after the mailing date of the application on 01/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-8 of U.S. Patent No. 10908716. Although the claims at issue are not identical, they are not patentably distinct from each the systems of this application contains similar structures adequate to perform the functions recited in the patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims are as follows with the differences highlighted:
17147339
10908716
With reference to claim 1: A flexible display apparatus comprising: a flexible panel having a first area comprising a display area for displaying an image, a bending area bending and extending from the first area, and a second area extending from the bending area; a first protection film disposed on the first area; a second protection film disposed on the second area; and a filler surrounded by the first protection film, the second protection film, and the flexible panel, wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
With reference to claim 1: A flexible display apparatus comprising: a flexible panel having a first area extending in a first direction, a bending area extending from the first area, and a second area extending from the bending area and extending in a second direction, the first direction and the second direction crossing each other; a plurality of separate protection films on a surface of the flexible panel, a gap between the separate protection films being at the bending area of the flexible panel; and a filler in the gap at the bending area and extending entirely between the plurality of separate protection films to fill a space between one area of the flexible panel 


Claim 1 of this application is being anticipated by claim 1 of patent 10908716 with similar variation in the non-highlighted limitation above.
17147339
10908716
With reference to claim 2
With reference to claims 1 and 2
With reference to claim 3
With reference to claims 1, 2 and 3
With reference to claim 4
With reference to claims 1, 2 and 3
With reference to claim 6
With reference to claims 3 and 5
With reference to claim 7
With reference to claims 1-3, 5 and 7-8

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Pub. 20160275830) in view of Park et al (US Pub. 20160073528).
Regarding claim 1, You discloses:
A flexible display apparatus, (at least refer to fig. 3 and paragraph 43. Describes a flexible display panel) comprising: 
A flexible panel having a first area comprising a display area for displaying an image, (at least refer to fig. 3-4 and paragraph 50. Describes the pixel array part 123 may be provided on the flexible substrate 121 and may display an image) a bending area bending and extending from the first area, (at least refer to fig. 3-4 and paragraph 61. Describes the bending part BP may be defined between the pad part 125 and the pixel array part 123) and a second area extending from the bending area, (at least refer to fig. 3-4 and paragraph 63. Describes the panel driving circuit part 130 may be connected to the pad part 125 provided in the flexible display panel 120
A first protection film disposed on the first area, (at least refer to fig. 4 and paragraph 69. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120); 
A second protection film disposed on the second area, (at least refer to fig. 4 and paragraph 70. Describes the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120); and 
An embodiment of You does not disclose:
A filler surrounded by the first protection film, the second protection film, and the flexible panel,  
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Another embodiment of You teaches:
A filler surrounded by the first protection film, the second protection film, and the flexible panel, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method)

You does not explicitly disclose:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Park teaches:
Wherein the filler directly contacts the protection film and the flexible panel, (at least refer to fig. 1-2 and paragraphs 47-48. Describes the filling member 260 may be disposed between the bent portion 242 of the connector 240 and the side surface of the display panel 200. The filling member 260 is disposed between the side surface of the first substrate 111 and the bent portion 242. Para. 48, describes: Further, as the resin 261 is disposed on the bent portion 242 of the connector 240, the air gap is not formed between the display panel 200 and the connector 240).
The two references are analogous art because they are relate with the same field of invention of display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resin filling member taught by Park with the filler provided between the film and panel as disclose by You. The motivation to combine the Park reference is to strengthen the display device from bend stress so that the reliability of the organic light emitting display may be increased.
Regarding claim 11
A method of manufacturing a flexible display apparatus, (at least refer to fig. 13A-G and paragraph 121. Describes a method of manufacturing a display apparatus) comprising: 
A flexible panel having a first area comprising a display area for displaying an image, (at least refer to fig. 3-4 and paragraph 50. Describes the pixel array part 123 may be provided on the flexible substrate 121 and may display an image) a bending area extending from the first area, (at least refer to fig. 3-4 and paragraph 61. Describes the bending part BP may be defined between the pad part 125 and the pixel array part 123) and a second area extending from the bending area, (at least refer to fig. 3-4 and paragraph 63. Describes the panel driving circuit part 130 may be connected to the pad part 125 provided in the flexible display panel 120); 
A first protection film disposed on the first area, (at least refer to fig. 4 and paragraph 69. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120); and 
A second protection film disposed on the second area, (at least refer to fig. 4 and paragraph 70. Describes the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120) the method comprising: 
Bending the bending area of the flexible panel, (at least refer to fig. 3-4 and paragraph 67. Describes the back plate 140 may maintain the pixel array part 123 of the flexible display panel 120 in a flat state and may cause the bending part BP of the flexible display panel 120 to be bent so as to have a curvature part RP having a certain curvature); and 
An embodiment of You does not disclose:
Applying a raw filler material on the flexible panel between the first protection film and the second protection film;
Forming a filler by irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material.
Another embodiment of You teaches:
Applying a raw filler material on the flexible panel between the first protection film and the second protection film, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method);
You does not explicitly disclose:
Forming a filler by irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material.
Park teaches:
Forming a filler by irradiating ultraviolet light from an ultraviolet lamp onto the raw filler material, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays).
Regarding claim 11, refer to the motivation of claim 1.
Regarding claim 2, You discloses:
Wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 3-4 and paragraph 50-51. Describes the pixel array part 123 according to an embodiment may include a pixel array layer 123a, an encapsulation layer 123b. Para. 51, describes: The pixel array layer 123a may include a plurality of pixels which are respectively provided in a plurality of pixel areas defined by a plurality of signal lines provided on the flexible substrate 121) 
The first protection film and the second protection film are disposed on the second surface, (at least refer to fig. 4 and paragraphs 69-70. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120. Para. 70, describes: the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120) 
An embodiment of You does not disclose:
The filler fills a space defined by a side surface of the first protection film, a side surface of the second protection film, and the second surface of the flexible panel.
Another embodiment of You teaches:
The filler fills a space defined by a side surface of the first protection film, a side surface of the second protection film, and the second surface of the flexible panel, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method)
Regarding claim 2, refer to the motivation of claim 1.
Regarding claim 3, An embodiment of You does not disclose:
Wherein the side surface of the first protection film, the side surface of the second protection film, and the second surface of the flexible panel provide a closed surface.
Another embodiment of You teaches:
Wherein the side surface of the first protection film, the side surface of the second protection film, and the second surface of the flexible panel provide a closed surface, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method).
Regarding claim 3, refer to the motivation of claim 1.
Regarding claim 4, An embodiment of You does not disclose:
Wherein the side surface of the first protection film and the side surface of the second protection film are connected to each other.
Another embodiment of You teaches:
Wherein the side surface of the first protection film and the side surface of the second protection film are connected to each other, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method).
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 5, You discloses:
Wherein the side surface of the first protection film and the side surface of the second protection film extend in a direction, (at least refer to fig. 4 and paragraphs 69-70. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120. Para. 70, describes: the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120).
You and Park do not explicitly disclose:
protection films extend in a same direction
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the protection film in any direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 6, You discloses:
Wherein the first protection film has a first upper surface facing the second surface of the flexible panel and a first lower surface opposite the first upper surface, (at least refer to fig. 4 and paragraph 69. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120)
The second protection film has a second upper surface facing the second surface of the flexible panel and a second lower surface opposite the second upper surface, (at least refer to fig. 4 and paragraph 70. Describes the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120
An embodiment of You does not disclose:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film.
Another embodiment of You teaches:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape).
Regarding claim 6, refer to the motivation of claim 1.
Regarding claim 7, You discloses:
Wherein the flexible panel has a first surface and a second surface opposite to the first surface, and a first portion of the second surface overlapping the first area and a second portion of the second surface overlapping the second area face each other, (at least refer to fig. 3-4 and paragraph 70. Describes the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120. The second supporting plate 142 may support the pad part 125 of the flexible display panel 120, thereby maintaining the pad part 125 in a flat state
Regarding claim 8, You discloses:
A function film overlapping the first area on the first surface, wherein the function film comprises at least one of a touch panel, a polarization film, and a cover window, (at least refer to fig. 4, 7 and paragraphs 58, 88. Describes the flexible display panel 120 may further include a polarizing film (not shown) disposed on a top of the barrier layer 123c, instead of the barrier layer 123c. Para. 88, describes: a cover window 110, a flexible display panel 120, a panel driving circuit unit 130, a back plate 140, a cover layer 160, a touch electrode unit 170).
Regarding claim 9, You discloses:
A driver, (at least refer to fig. 3-4 and paragraph 44. Describes a panel driving circuit unit 130)
Wherein the second area has a pad area, (at least refer to fig. 3-4 and paragraph 60. Describes the pad part 125 may include a plurality of pad electrodes (not shown) which are provided at one side edge of the flexible substrate 121) 
The driver is connected to the pad area, (at least refer to fig. 3-4 and paragraph 63. Describes the panel driving circuit part 130 may be connected to the pad part 125 provided in the flexible display panel 120)
The flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 3-4 and paragraphs 50, 67. Describes the pixel array part 123 may be provided on the flexible substrate 121 and may display an image. Para. 67, describes: the back plate 140 may be attached to a rear surface other than the bending part BP of the flexible substrate 121)
The first protection film and the second protection film is disposed on the second surface of the flexible panel, (at least refer to fig. 4 and paragraphs 69-70. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120. Para. 70, describes: the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120) and 
The driver faces a first portion of the second surface overlapping the first area of the flexible panel, (at least refer to fig. 3, 5 and paragraph 63. Describes the panel driving circuit unit 130 according to an embodiment may include a flexible circuit film 131 and a driving integrated circuit (IC) 133. Fig. 3 depicts driver overlapping an area of the flexible panel).
Regarding claim 10, You does not explicitly disclose:
Wherein the filler comprises a resin.
Park teaches:
Wherein the filler comprises a resin, (at least refer to fig. 2 and paragraph 48. Describes the filling member 260 may include a resin 261).
Regarding claim 10, refer to the motivation of claim 1.
Regarding claim 12, You discloses:
Wherein the raw filler material is applied between the first protection film and the second protection film before the bending area of the flexible panel is bent, (at least refer to fig. 6 and paragraph 48. Describes the bending guide part 241b may be provided on an inner surface of the panel supporting part 241a facing the second supporting plate 241 and may guide bending of the flexible display panel 120).
Regarding claim 13, You does not explicitly disclose:
Wherein the ultraviolet light is irradiated after the bending area of the flexible panel is bent.
Park teaches:
Wherein the ultraviolet light is irradiated after the bending area of the flexible panel is bent, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays. As the resin 261 is formed on the bent portion 242 of the connector 240, adhesion between the display panel 200 and the connector 240 may be increased).
Regarding claim 13, refer to the motivation of claim 1.
Regarding claim 14, You discloses:
Wherein the flexible display apparatus further comprises a function film disposed on the flexible panel, (at least refer to fig. 3 and paragraph 45. Describes the cover window 110 may cover a front surface and a side surface of the flexible display panel 130) 
The flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 3-4 and paragraphs 50, 67. Describes the pixel array part 123 may be provided on the flexible substrate 121 and may display an image. Para. 67, describes: the back plate 140 may be attached to a rear surface other than the bending part BP of the flexible substrate 121)
The function film faces the first surface of the flexible panel, (at least refer to fig. 4, 7 and paragraph 58. Describes the flexible display panel 120 may further include a polarizing film (not shown) disposed on a top of the barrier layer 123c, instead of the barrier layer 123c)
The first protection film and the second protection film face the second surface of the flexible panel, (at least refer to fig. 4 and paragraphs 69-70. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120. Para. 70, describes: the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120) 
You does not explicitly disclose:
The ultraviolet lamp is disposed over the second surface of the flexible panel.
Park teaches:
The ultraviolet lamp is disposed over the second surface of the flexible panel, (at least refer to fig. 1-2 and paragraph 48. Describes the resin 261 is a substance that has an adhesive property and is quickly cured by UV rays).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 15, An embodiment of You does not disclose:
Wherein the filler is fixed along a curved surface of the bending area.
Another embodiment of You teaches:
Wherein the filler is fixed along a curved surface of the bending area, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method).
Regarding claim 15, refer to the motivation of claim 1.
Regarding claim 16, An embodiment of You does not disclose:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel.
Another embodiment of You teaches:
Wherein the filler directly contacts the first protection film, the second protection film, and the flexible panel, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method)
Regarding claim 16, refer to the motivation of claim 1.
Regarding claim 17, You discloses:
Wherein the flexible panel has a first surface and a second surface opposite to the first surface, (at least refer to fig. 3-4 and paragraphs 50, 67. Describes the pixel array part 123 may be provided on the flexible substrate 121 and may display an image. Para. 67, describes: the back plate 140 may be attached to a rear surface other than the bending part BP of the flexible substrate 121)
The first protection film and the second protection film are disposed on the second surface, (at least refer to fig. 4 and paragraphs 69-70. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120. Para. 70, describes: the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120) and 
An embodiment of You does not disclose:
The filler fills a space defined by a side surface of the first protection film, a side surface of the second protection film, and the second surface of the flexible panel.
Another embodiment of You teaches:
The filler fills a space defined by a side surface of the first protection film, a side surface of the second protection film, and the second surface of the flexible panel, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method).
Regarding claim 17, refer to the motivation of claim 1.
Regarding claim 18, An embodiment of You does not disclose:
Wherein the side surface of the first protection film, the side surface of the second protection film, and the second surface of the flexible panel provide a closed surface.
Another embodiment of You teaches:
Wherein the side surface of the first protection film, the side surface of the second protection film, and the second surface of the flexible panel provide a closed surface, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method).
Regarding claim 18, refer to the motivation of claim 1.
Regarding claim 19, An embodiment of You does not disclose:
Wherein the side surface of the first protection film and the side surface of the second protection film are connected to each other.
Another embodiment of You teaches:
Wherein the side surface of the first protection film and the side surface of the second protection film are connected to each other, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape. The bending guide part 241b is interpreted as a filler in the gap 143 depicted in fig. 3-4 through injection method).
Regarding claim 19, refer to the motivation of claim 1.
Regarding claim 20, You discloses:
Wherein the first protection film has a first upper surface facing the second surface of the flexible panel and a first lower surface opposite the first upper surface, (at least refer to fig. 4 and paragraph 69. Describes the first supporting plate 141 may be attached to a bottom of the flexible substrate 121 overlapping the pixel array part 123 of the flexible display panel 120) 
The second protection film has a second upper surface facing the second surface of the flexible panel and a second lower surface opposite the second upper surface, (at least refer to fig. 4 and paragraph 70. Describes the second supporting plate 142 may be attached to one side edge of the flexible substrate 121 overlapping the pad part 125 of the flexible display panel 120)  
An embodiment of You does not disclose:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film.
Another embodiment of You teaches:
The first lower surface of the first protection film directly contacts the second lower surface of the second protection film, (at least refer to fig. 15F and paragraph 151. Describes the bending part BP of the flexible substrate 121 may be bent to have a curvature corresponding to a curvature of a bending guide part 241b provided in the first supporting plate 241. The second supporting plate 242 of the back plate 240 may be attached and fixed to a bottom of a panel supporting part 241a of the first supporting plate 241 by an adhesive member such as a double-sided tape).
Regarding claim 20, refer to the motivation of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/09/2021